57 F.3d 1067NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronnie L. SIMMONS, Sr., Plaintiff-Appellee,v.Larry W. HUFFMAN;  David K. Smith;  Bobby W. Soles;  BarbaraWheeler;  Icc Committee;  S. Ralls;  Rufus Fleming;  StanleyJones;  Captain Spears;  Captain Woodson;  Lieutenant Yates;Lieutenant Wilson;  Lieutenant Eldridge;  E.O. Trent;Sergeant Toney;  Sergeant Smith;  Sergeant Phillips;Sergeant Terry;  D. Stith, Sergeant, Defendants-Appellants.Steven WHISENANT, Plaintiff-Appellee,v.David K. SMITH;  Edward Murray;  Larry W. Huffman,Defendants-Appellants.
Nos. 94-7283, 94-7284.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 25, 1995.Decided:  June 12, 1995.

Ronnie L. Simmons, Sr., Steven Whisenant, Appellants Pro Se.  Susan Campbell Alexander, Assistant Attorney General, Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA, for Appellees.
Before WILKINS and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants in these two cases* appeal from the district courts' orders denying their motions for summary judgment on the basis of qualified immunity and denying their motion for reconsideration in appeal No. 94-7283.  Our review of the records and the district courts' opinions discloses no abuse of discretion and that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district courts.  Simmons v. Huffman, No. CA-93-482-R;  Whisenant v. Smith, No. CA-93-802-R (W.D.Va. Sept. 30, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We have granted the Appellants' motions to consolidate these appeals